Citation Nr: 0027534	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tender scar, residual of pilonidal cystectomy.

2.  Entitlement to a compensable rating for deviated nasal 
septum, postoperative status.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appeal was docketed at the Board in 1999.

A hearing was held before a hearing officer at the RO in May 
1999, and the hearing officer's decision was entered in July 
1999.  Another hearing was held in June 2000 in Washington, 
D.C., before the undersigned Member of the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
tender scar, residual of pilonidal cystectomy, include pain 
on palpation, without evidence of scar-related limitation of 
function involving any affected part.

2.  Current manifestations of the veteran's service-connected 
deviated nasal septum, postoperative status, include 
complaint of difficulty breathing on exertion; neither a 50-
percent obstruction of the nasal passages on both sides nor 
complete obstruction on one side is shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tender scar, residual of pilonidal cystectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.10 and Part 4, Diagnostic Code 7804 (1999).

2.  The criteria for a compensable rating for deviated nasal 
septum, postoperative status, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.31 and Part 4, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for tender scar, residual of 
pilonidal cystectomy, for which the RO has assigned a 10 
percent rating in accordance with the provisions of 
Diagnostic Code 7804 of the Rating Schedule; and for deviated 
nasal septum, postoperative status, rated noncompensable 
under Diagnostic Code 6502.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability for which 
entitlement to an increased rating is currently asserted on 
appeal.


I.  Scar, Pilonidal Cystectomy

Pursuant to Diagnostic Code 7804, a 10 percent rating is 
warranted for a superficial scar which is tender and painful 
on objective demonstration.  In accordance with Diagnostic 
Code 7805, a rating in excess of 10 percent is assignable 
based on limitation of function of an affected part.

The veteran asserts that his scar, residual of pilonidal 
cystectomy, makes it difficult for him to sit down on a 
forklift at his job.  He also indicates that the scar is 
sensitive when it rubs against his clothing.  In this regard, 
when he was examined by VA in September 1998, the veteran was 
noted to have undergone the surgical removal of a pilonidal 
cyst on his tailbone.  On physical examination, he was noted 
to have a 2-inch scar related to the excision of the 
pilonidal cyst.  The scar was described as being "non-tender 
and benign".  

A report pertaining to the veteran's examination for VA in 
April 1999 reflects that the veteran had "a small scar" at 
the top of his gluteal cleft.  The scar was described as 
being "very unremarkable but the [veteran] does have some 
pain to palpation" of the scar.  

In considering the veteran's claim for a rating in excess of 
10 percent for tender scar, residual of pilonidal cystectomy, 
the Board observes that even assuming that the scar is 
painful to palpation (though it was "non-tender" on the 
September 1998 VA examination), as was reported by the 
examiner based on his evaluation of the veteran in April 
1999, such pain is merely characteristic of disablement 
warranting a 10 percent rating (the evaluation presently 
assigned) under the provisions of Diagnostic Code 7804.  
While a rating in excess of 10 percent might be assigned, 
pursuant to Diagnostic Code 7805, if the pilonidal cystectomy 
scar occasioned limitation of function of an affected part, 
the veteran neither avers, nor does the pertinent evidentiary 
record reflect, the same.  Given the foregoing, then, the 
Board is constrained to conclude that a rating in excess of 
10 percent for tender scar, residual of pilonidal cystectomy, 
is not in order.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to pilonidal cystectomy scar-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, at his June 2000 hearing the 
veteran indicated that the scar apparently was problematic if 
he drove "long distances".  However, while the Board has no 
reason to doubt the veteran's veracity in relating the 
foregoing complaint, it is, in the Board's view, still not 
probative of such impairment as might warrant the assignment 
of a higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
tender scar, residual of pilonidal cystectomy, more closely 
approximate those required for a 20 percent (or conceivably 
higher) rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of this aspect of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.10 and Part 4, Diagnostic Code 7804.


II.  Deviated Nasal Septum

In accordance with Diagnostic Code 6502, a 10 percent rating 
is warranted for traumatic septal deviation manifested by 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  However, pursuant to 
38 C.F.R. § 4.31, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

The veteran asserts that his nose feels "clogged up" when he 
attempts to sleep during humid weather.  He avers that he may 
have a 50-percent obstruction in each nostril.  In this 
regard, when he was examined by VA in September 1998, the 
veteran related having undergone corrective surgery in 
service after sustaining injury to his nose in a basketball 
game.  On physical examination, he was noted to have "slight" 
nasal deviation to the right.  He was asymptomatic and able 
to breathe freely; there was no nasal congestion.  The 
pertinent examination diagnoses included residual, slight 
nasal septum deviation.  

A report pertaining to the veteran's examination for VA in 
April 1999 reflects that the veteran complained of difficulty 
breathing through his nose at rest as well as with exertion.  
On examination, the veteran "appear[ed] to have approximately 
80 percent obstruction of the left nostril by a left deviated 
septum."  The veteran was free of sinusitis on examination; 
no purulent drainage was noted.

In considering the veteran's claim of entitlement to a 
compensable rating for deviated nasal septum, postoperative 
status, the Board is constrained to observe that, even 
assuming that he has an 80 percent obstruction involving his 
left nostril (of which obstruction there was no evidence when 
he was examined by VA in September 1998), such impairment, in 
the absence of any ascertained obstruction involving the 
right nostril, is still insufficient to warrant the 
assignment of a compensable rating pursuant to the provisions 
of Diagnostic Code 6502.  With respect to the veteran's right 
nostril, while "slight" nasal deviation to the right was 
noted on the September 1998 VA examination, he was noted on 
such examination to be able to breathe freely through such 
nostril and there was no indication of obstruction to any 
extent involving the right nostril either on the VA 
examination or when the veteran was subsequently examined for 
VA.  In view of the foregoing observations, then, and in the 
absence of such residual impairment as would warrant the 
assignment of the minimum rating (i.e., a 10 percent 
evaluation) authorized under Diagnostic Code 6502, the Board 
is constrained to conclude, with application of the 
provisions of 38 C.F.R. § 4.31, that the veteran's presently 
assigned noncompensable rating for deviated nasal septum, 
postoperative status, is wholly proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to septal deviation-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, the Board is cognizant that when the 
veteran was seen in April 1999, he related complaints to 
include that breathing was apparently more difficult for him 
during cold weather and that he would snore to the extent 
that he would wake up on occasion.  Although the Board has no 
reason to doubt the veteran's veracity in relating the 
foregoing complaints, they are not, in the Board's view, 
probative of such impairment as might warrant the assignment 
of a higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  Finally, the Board has also given 
consideration to the above-stated provisions of 38 C.F.R. 
§ 4.7.  However, the record does not show that the actual 
manifestations of the veteran's deviated nasal septum, 
postoperative status, more closely approximate those required 
for a compensable rating than they do the disability rating 
currently assigned.  Thus, the Board is unable to identify a 
reasonable basis for a grant of this aspect of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.10, 4.31 and Part 4, Diagnostic Code 6502.

The Board has, finally, with respect to each issue addressed 
above for which entitlement to a higher rating has been 
asserted, considered the discussion recently advanced by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, inasmuch as 
the Board's dispositions above bear, in each instance, on 
ratings made initially effective from the date (i.e., August 
1998) of the veteran's related original claim, and following 
the Board's longitudinal review of the evidentiary record, it 
is of the view that the cited Fenderson rationale does not, 
in the present circumstances, apply.

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
operates a forklift in an apparently industrial setting) has 
offered no objective evidence that the disablement occasioned 
by either of his above-addressed disabilities at all 
interferes with his employability to a degree greater than 
that contemplated by the regular schedular standards which, 
as noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.


ORDER

A rating in excess of 10 percent for tender scar, residual of 
pilonidal cystectomy, is denied.

A compensable rating for deviated nasal septum, postoperative 
status, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

